 


109 HR 6384 IH: To amend title 17, United States Code, with respect to settlement agreements reached with respect to litigation involving certain secondary transmissions of superstations and network stations.
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6384 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2006 
Mr. Boucher (for himself, Mr. Goodlatte, Mr. Bass, Mrs. Cubin, Mr. Deal of Georgia, Mr. Doolittle, Mr. Doyle, Mr. Herger, Mr. Rahall, Mr. Stearns, Mr. Stupak, Mr. Terry, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 17, United States Code, with respect to settlement agreements reached with respect to litigation involving certain secondary transmissions of superstations and network stations. 
 
 
1.Amendment to 17 U.S.C. 119Section 119(a)(7)(B) of title 17, United States Code, is amended by inserting after clause (ii) the following: 
 
The court may, at any time, approve a settlement agreement executed after December 1, 2006, by 1 or more plaintiffs and 1 or more defendants in connection with litigation that resulted in the entry of an injunction under clause (i) or (ii) of this subparagraph, and may modify such injunction accordingly..  
 
